Citation Nr: 1027523	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-10 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 7, 1997, for 
the grant of a total disability rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted entitlement to a TDIU, assigning an 
effective date of February 7, 1997.

In January 2010, the Board remanded the claim on appeal for 
issuance of a statement of the case.  The remand directives were 
accomplished, and the Veteran filed a timely substantive appeal 
in May 2010.


FINDINGS OF FACT

1.  A claim of entitlement to a TDIU was received on November 27, 
1996.

2.  The Veteran has been unemployable since February 7, 1997.


CONCLUSION OF LAW

The criteria for a TDIU prior to February 7, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 
3.340, 3.400, 4.3, 4.15, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to a 
TDIU.  Once a claim is granted it is substantiated and additional 
notice is not required.  Thus, any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  The Board acknowledges that 
the Veteran has been receiving Social Security disability since 
June 1997.  The Social Security Administration (SSA) records have 
not been associated with the claims file; however, the Board 
finds that the Veteran's SSA records are irrelevant to the 
effective date of his unemployability.  While a document 
associated with the Veteran's SSA claim indicates that his PTSD 
rendered him unable to work as of November 1995, this is 
factually untrue.  Rather, the record clearly shows that the 
Veteran was employed until February 7, 1997, and this is his 
current effective date.  Thus, any SSA records before that date 
would not support a grant of TDIU as the Veteran was indeed 
working.  
Moreover, there has been no argument that any SSA records are 
pertinent to the claim being adjudicated in this decision as to 
require that additional adjudication resources be expended to 
obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

Accordingly, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will 
not be prejudiced as a result of the Board's adjudication of his 
claim.



Analysis

A November 1997 rating decision awarded the Veteran a TDIU, 
effective February 7, 1997.  The Veteran contends that he is 
entitled to an earlier effective date for this grant of a TDIU.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A.  § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2009).  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

An effective date for a claim for increase may also be granted 
prior to the date of claim if it is factually ascertainable that 
an increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2) (2009).

Under 38 C.F.R. § 3.155(a) (2009), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), but need not be specific.  Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. § 
3.157(b) (2009), once a claim for compensation has been allowed, 
receipt of a VA outpatient or hospital examination or admission 
to a VA hospital will be accepted as an informal claim for 
increased benefits.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, a 
total disability rating may be assigned when the individual is 
unable to secure or follow a substantially gainful occupation as 
the result of service-connected disability, without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Total 
disability ratings for compensation may be assigned when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of 38 C.F.R. § 
4.16(a) and there is evidence of current service-connected 
unemployability in the claims file or under VA control, 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a total rating based 
on individual unemployability, and VA is required to adjudicate 
that claim.  Norris v. West, 12 Vet. App. 413, 418 (1999); 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once 
veteran submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual unemployability).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence does not warrant an 
effective date earlier than February 7, 1997, for the award of a 
TDIU.  The reasons for this determination will be set forth 
below.

In this case, the Veteran submitted an application for a total 
rating for compensation based upon individual unemployability on 
November 27, 1996.  A review of the record indicates that the 
Veteran also first met the percentage thresholds under 38 C.F.R. 
§ 4.16(a) on November 27, 1996, when he had one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
At that time, however, the Veteran remained able to follow a 
substantially gainful occupation.

In April 1997, the Veteran submitted a letter from his employer 
dated in February 1997, informing him that resignation from his 
job was effective February 7, 1997.  In his letter accompanying 
this submission, Veteran reported that he stopped working on 
December 26, 1996.

In May 1997, VA received a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), where the 
Veteran claimed that the last day he worked full time was in 
January 1996.  In July 1997, VA received another VA Form 21-8940, 
where the Veteran noted that he last worked on December 23, 1996.

In November 1997, the Veteran submitted a certification from his 
treating physician, indicating that he became permanently 
disabled on November 1, 1995.

On VA examination in July 1997, the Veteran reported to the VA 
examiner that he was unemployed since February 7, 1997.

The RO assigned February 7, 1997, (the date of his employer's 
acceptance of his resignation from his job) as the effective date 
for the grant of a TDIU.  On the date of his informal claim (on 
November 27, 1996), the Veteran was still working full-time.  
Although the Veteran filed his claim as early as November 27, 
1996, the point at which the Veteran became eligible for a TDIU 
(i.e., when "entitlement arose") was on February 7, 1997, when 
he resigned from his landscaping job due to his disabilities.  
Notably, the letter indicated that his employer attempted to find 
him a position where he could perform light duties, but there 
were none available.  This indicates that until that point, the 
Veteran was willing and able to work, but he could no longer work 
as a landscaper.

Thus, the Veteran does not qualify for an effective date for a 
TDIU any time earlier than February 7, 1997.  Although the 
Veteran submitted a certification from a physician indicating 
that the Veteran was "permanently disabled," and "unable to 
work and earn money or go to school on November 1, 1995," the 
Veteran was clearly still working a full-time job at that time, 
and for a full year and three months since that time.  Thus, the 
Board finds that the claim that he was permanently disabled at 
any time earlier than February 7, 1997, to be contradicted by the 
evidence of record.   

Again, the Veteran's claim for TDIU was received on November 27, 
1996.  It was not factually ascertainable that he was entitled to 
TDIU within a year prior to that date, as he was still engaged in 
substantially gainful employment.  Moreover, the date entitlement 
to TDIU arose, i.e., the date the evidence demonstrates an 
inability to work due to service-connected disabilities was 
February 7, 1997.  This is later than the date of claim, and the 
appropriate effective date is the later of the two.  38 C.F.R. § 
3.400.  The record does not demonstrate any earlier informal 
claims and in any event, such claims would not enable an earlier 
effective date here since the Veteran was actually working until 
February 7, 1997.

For the above reasons, the Veteran does not qualify for an 
effective date earlier than February 7, 1997, for the award of 
TDIU.


ORDER

Entitlement to an effective date prior to February 7, 1997, for 
the grant of a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


